UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1366


In re: PHIL JEMAR GRAHAM, a/k/a Touche,

                Petitioner.


                 On Petition for Writ of Mandamus.
                       (4:05-cr-01210-TLW-1)


Submitted:   June 19, 2014                  Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Phil Jemar Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Phil Jemar Graham petitions for a writ of mandamus

challenging his career offender sentence and seeking relief from

this Court.        We conclude that Graham is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr   v.    United   States

Dist.     Court,     426 U.S. 394,   402     (1976);       United   States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.   2003).     Further,

mandamus     relief    is    available      only    when    the   petitioner     has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal,

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007),

and the relief sought by Graham is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                             We

dispense     with     oral    argument       because       the    facts    and   legal

contentions     are    adequately      presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2